APPLICATION POE REHEARING.
Poché, J.
This is a suit by the administrator of the succession of Meredith Calhoun on an alleged indebtedness due by the succession of his wife, Mary S. Calhoun, and it was brought against the defendants, as her sole heirs, who had accepted her succession.
In overruling the plea of prescription, we held that prescription had been suspended quoad W. S. Calhoun during the time that he was the administrator of his father’s succession, for the reason that being personally a debtor, by liis right of inheritance from his mother, he could not sue himself and that, for the reason that every allegation and proof of indebtedness against his co-heir, who was alike responsible, would affect his interests, proscription had likewise been suspended in her case; a suit against her, on such cause of action, being practically a suit against himself.
Her counsel charge, with great confidence, that our ruling involves a discovery of a means of suspending prescription hitherto unknown to our laws.
But, being forcibly reminded, by their knowledge of jurisprudence, of the doctrine of “ contra non valentem) etc., which had been practically recognized in the early stages of our jurisprudence, they hastily retreat on the position that the doctrine is inconsistent with the spirit of our legislation, and they intrench themselves within the protection of the decision in the case of Smith vs. Howard, 21 A. 67, in which the Court, as then composed, laid down the opinion that the doctrine had no application in our system of jurisprudence, which admits of no other mode of suspending prescription beyond the means enumerated in the Civil Code.
It is evident that counsel have npt yet considered the decision in the case of the Succession of Farmer, 32 A. 1037, which unreservedly recognizes the doctrine and has thus restored jurisprudence to the former position occupied by this Court.
We must adhere to the conclusion that the doctrine finds its application in the case now before us.
A second examination of the question as to the nature of the demand against Mrs. Lane, for an account of rents collected and appropriated *413by her, lias served to confirm our conclusion that the action is not ex-delioto. We are clear in our conviction tliat when she collected those rents, Mrs. Lane conscientiously believed that she had a legal right thereto. We refuse to entertain the charge implied in the argument of her counsel, that she deliberately, wilfully and wrongfully appropriated money to which she knowingly had no claim or right.
Rehearing refused.
Justices Todd and Fenner adhere to their dissenting opinion.